Exhibit 10.1

EXECUTION COPY

U.S. $450,000,000

AUD 50,000,000

FOUR YEAR CREDIT AGREEMENT

Dated as of June 17, 2011

Among

THE WASHINGTON POST COMPANY

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

J.P. MORGAN AUSTRALIA LIMITED

as Australian Sub-Agent

and

WELLS FARGO SECURITIES, LLC

THE ROYAL BANK OF SCOTLAND PLC

and

HSBC BANK USA, NATIONAL ASSOCIATION

as Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     17   

SECTION 1.03. Accounting Terms

     18    ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES   

SECTION 2.01. The Advances

     18   

SECTION 2.02. Making the Advances

     18   

SECTION 2.03. Evidence of Debt

     20   

SECTION 2.04. Fees

     21   

SECTION 2.05. Termination, Reduction, Increase or Conversion of the Commitments

     21   

SECTION 2.06. Repayment of Advances

     23   

SECTION 2.07. Interest on Advances

     23   

SECTION 2.08. Interest Rate Determination

     24   

SECTION 2.09. Optional Conversion of Revolving Credit Advances

     26   

SECTION 2.10. Optional Prepayments of Advances

     26   

SECTION 2.11. Increased Costs

     27   

SECTION 2.12. Illegality

     28   

SECTION 2.13. Payments and Computations

     29   

SECTION 2.14. Taxes

     30   

SECTION 2.15. Sharing of Payments, Etc

     32   

SECTION 2.16. Use of Proceeds

     33   

SECTION 2.17. Extension of Termination Date

     33   

SECTION 2.18. Defaulting Lenders

     35   

SECTION 2.19. Mitigation of Obligations; Replacement of Lenders

     36    ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING   

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

     37   

SECTION 3.02. Conditions Precedent to Each Borrowing, Increase Date and
Extension Date

     38   

SECTION 3.03. Determinations Under Section 3.01

     39    ARTICLE IV REPRESENTATIONS AND WARRANTIES   

SECTION 4.01. Representations and Warranties of the Borrower

     39   



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE BORROWER   

SECTION 5.01. Affirmative Covenants

     40   

SECTION 5.02. Negative Covenants

     42   

SECTION 5.03. Financial Covenant

     44   

ARTICLE VI EVENTS OF DEFAULT

  

SECTION 6.01. Events of Default

     44   

ARTICLE VII THE AGENT

  

SECTION 7.01. Appointment and Authority

     46   

SECTION 7.02. Rights as a Lender

     46   

SECTION 7.03. Exculpatory Provisions

     46   

SECTION 7.04. Reliance by Agent

     47   

SECTION 7.05. Indemnification

     48   

SECTION 7.06. Delegation of Duties

     48   

SECTION 7.07. Resignation of Agent

     48   

SECTION 7.08. Non-Reliance on Agent and Other Lenders

     49   

SECTION 7.09. No Other Duties, Etc

     49   

ARTICLE VIII MISCELLANEOUS

  

SECTION 8.01. Amendments, Etc

     50   

SECTION 8.02. Notices, Etc

     50   

SECTION 8.03. No Waiver; Remedies

     52   

SECTION 8.04. Costs and Expenses

     52   

SECTION 8.05. Right of Set-off

     53   

SECTION 8.06. Binding Effect

     53   

SECTION 8.07. Assignments and Participations

     54   

SECTION 8.08. Confidentiality

     57   

SECTION 8.09. Governing Law

     57   

SECTION 8.10. Execution in Counterparts

     57   

SECTION 8.11. Jurisdiction, Etc

     58   

SECTION 8.12. Judgment.

     58   

SECTION 8.13. Patriot Act Notice

     59   

SECTION 8.14. Waiver of Jury Trial

     1   

 

2



--------------------------------------------------------------------------------

Schedules

Schedule I – Commitments

Schedule 5.02(a) - Existing Liens

Exhibits

 

Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2    -    Form of
Australian Note Exhibit B-1    -    Form of Notice of Revolving Credit Borrowing
Exhibit B-2    -    Form of Notice of Australian Borrowing Exhibit B-3    -   
Form of Notice of Continuation/Conversion Exhibit C    -    Form of Assignment
and Assumption Exhibit D    -    Form of Assumption Agreement Exhibit E    -   
Form of Opinion of Counsel for the Borrower

 

3



--------------------------------------------------------------------------------

FOUR YEAR CREDIT AGREEMENT

Dated as of June 17, 2011

The Washington Post Company, a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, J.P. Morgan Australian Limited, as
Australian sub-agent, and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
administrative agent (the “Agent”) for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means a Revolving Credit Advance or an Australian Advance.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.

“Agent Parties” has the meaning specified in Section 8.02(d)(ii).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and such
Lender’s Australian Lending Office in the case of a Bank Bill Rate Advance.



--------------------------------------------------------------------------------

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Performance Level in effect on such date as set forth below:

 

Performance Level

   Applicable Margin
for Eurodollar Rate
Advances     Applicable Margin
for Bank Bill Rate
Advances     Applicable Margin
for Base  Rate
Advances  

I

     0.670 %      0.670 %      0.000 % 

II

     0.775 %      0.775 %      0.000 % 

III

     0.875 %      0.875 %      0.000 % 

IV

     1.100 %      1.100 %      0.100 % 

V

     1.300 %      1.300 %      0.300 % 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Performance Level in effect on such date as set forth below:

 

Performance Level

   Applicable Percentage  

I

     0.080 % 

II

     0.100 % 

III

     0.125 % 

IV

     0.150 % 

V

     0.200 % 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form approved by the Agent.

“Assuming Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to either Section 2.05(b) or Section 2.17.

“Assumption Agreement” means an agreement in substantially the form of Exhibit D
hereto by which an Eligible Assignee agrees to become a Lender hereunder
pursuant to either Section 2.05(b) or Section 2.17, in each case agreeing to be
bound by all obligations of a Lender hereunder.

“Australian Advance” means an advance under the Australian Facility made in
Australian Dollars to the Borrower as part of an Australian Borrowing and refers
to a Bank Bill Rate Advance.

“Australian Borrowing” means a borrowing consisting of simultaneous Australian
Advances made by the Australian Lenders pursuant to Section 2.01(b).

 

2



--------------------------------------------------------------------------------

“Australian Commitment” means, with respect to any Australian Lender at any
time, (i) the Australian Dollar amount set forth opposite such Lender’s name on
Schedule I attached hereto and identified as such, (ii) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the Australian
Dollar amount set forth as its Commitment in such Assumption Agreement or
(iii) if such Lender has entered into one or more Assignment and Assumptions,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.07(c), as such amount may be terminated or reduced, as the
case may be, at or prior to such time pursuant to Section 2.05.

“Australian Dollars” and “AUD” each means the lawful currency of Australia.

“Australian Facility” means, at any time, the aggregate amount of the Australian
Commitments at such time.

“Australian Interest Period” means, for each Bank Bill Rate Advance comprising
part of the same Australian Borrowing, the period commencing on the date of such
Bank Bill Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Australian
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Australian
Interest Period shall be one, two or three months, or such other period agreed
with the Australian Sub-Agent and each Australian Lender, upon notice in
substantially the form of Exhibit B-3 hereto (or such other form as shall be
reasonably acceptable to the Agent) received by the Australian Sub-Agent not
later than 11:00 A.M. (Sydney time) on the third Business Day before the last
day of the current Australian Interest Period (or, such other time agreed by the
Australian Sub-Agent); provided, however, that:

(a) the Borrower may not select an Australian Interest Period that ends after
any Termination Date if, after giving effect thereto, the amount of such
Borrowing would exceed the Australian Commitments of Lenders for which a
Termination Date prior to the last day of such Australian Interest Period
applies;

(b) Australian Interest Periods commencing on the same date for Bank Bill Rate
Advances comprising part of the same Australian Borrowing shall be of the same
duration;

(c) whenever the last day of any Australian Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Australian
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Australian Interest Period to occur in the following calendar month, the last
day of such Australian Interest Period shall occur on the next preceding
Business Day and

 

3



--------------------------------------------------------------------------------

(d) whenever the first day of any Australian Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Australian Interest Period, such
Australian Interest Period shall end on the last Business Day of such succeeding
calendar month.

“Australian Lender” means any Lender that has an Australian Commitment.

“Australian Lending Office” means, with respect to any Australian Lender, the
office of such Lender specified as its “Australian Lending Office” in its
Administrative Questionnaire, or such other office in Australia of such Lender
as such Lender may from time to time specify to the Borrower and the Agent.

“Australian Note” means a promissory note of the Borrower payable to the order
of any Australian Lender, delivered pursuant to a request made under
Section 2.03 in substantially the form of Exhibit A-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Australian Advances made by such Lender.

“Australian Reference Banks” means JPMorgan Chase Bank, N.A., Sydney Branch,
Wells Fargo Bank, National Association and HSBC Bank USA, National Association;
provided that if any of such banks ceases to be an Australian Lender, such bank
shall also cease to be an Australian Reference Bank, and a successor Australian
Reference Bank shall be chosen by the Australian Sub-Agent with the consent of
the Borrower (not to be unreasonably withheld) from the Australian Lenders and
identified as such by notice from the Australian Sub-Agent to the Borrower and
the Australian Lenders.

“Australian Sub-Agent” means J.P. Morgan Australia Limited (ABN 52 002 888 011).

“Bank Bill Rate” means, for an Australian Interest Period for each Bank Bill
Rate Advance comprising part of the same Australian Borrowing, an interest rate
per annum equal to (a) the rate percent per annum determined by the Australian
Sub-Agent being the average bid rate (rounded up to 4 decimal places) quoted on
page “BBSY” (or any successor or substitute page of such page) on the Reuters
monitor system at or about 10:30 A.M. (Sydney time) on the first day of such
Interest Period for a period equal to, or most closely approximating, such
Interest Period or (b) if the Bank Bill Rate cannot be determined in accordance
with clause (a) of this definition, the rate percent per annum determined by the
Australian Sub-Agent as the average of the rates quoted to the Australian
Sub-Agent by each Australian Reference Bank for the purchase of Bills accepted
by such Reference Bank which have a tenor equal to such Interest Period and a
face value equal to the amount of the applicable Bank Bill Rate Advance of such
Australian Reference Banks; or (c) if the Bank Bill Rate cannot be determined in
accordance with clauses (a) or (b) of this definition, the rate percent per
annum determined by the Australian Sub-Agent in good faith (after consultation
with the Borrower) to be the appropriate rate having regard to comparable
indices then available in the then current Bill market.

 

4



--------------------------------------------------------------------------------

“Bank Bill Rate Advance” means an Australian Advance denominated in Australian
Dollars that bears interest as provided in Section 2.07(a)(iii).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by JPMorgan in New York, New York,
from time to time, as JPMorgan’s prime rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

(c) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurodollar Rate for any day shall
be based on the rate appearing on the Reuters LIBOR01 Page (or on any successor
or substitute page of such page) at approximately 11:00 A.M. (London time) on
such day.

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

“Bill” means a bill of exchange as defined in the Australian Bills of Exchange
Act of 1909 (Cth).

“Borrowing” means a Revolving Credit Borrowing or an Australian Borrowing.

“Borrowing Minimum” means, in respect of Advances denominated in US Dollars,
$5,000,000 and in respect of Advances denominated in Australian Dollars,
AUD5,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in US Dollars,
$1,000,000 and in respect of Advances denominated in Australian Dollars,
AUD1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and (a) if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
New York City and the London interbank market and (b) if the applicable Business
Day relates to any Australian Advance, on which banks are open for business in
New York City and Sydney, New South Wales, Australia.

“Commitment” means a Revolving Credit Commitment or an Australian Commitment .

“Commitment Date” has the meaning specified in Section 2.05(b)(i).

 

5



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning specified in Section 2.05(b)(i).

“Communications” has the meaning specified in Section 8.02(d)(ii).

“Confidential Information” means information that is furnished by or on behalf
of the Borrower to the Agent, the Australian Sub-Agent or any Lender in a
writing designated as confidential, but does not include any such information
that is or becomes generally available to the public or that is or becomes
available to the Agent, the Australian Sub-Agent or such Lender from a source
other than the Borrower that is not, to the best of the Agent’s, the Australian
Sub-Agent’s or such Lender’s knowledge, acting in violation of a confidentiality
agreement with or for the benefit of the Borrower.

“Consenting Lender” has the meaning specified in Section 2.17(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Continuing Directors” means individuals who at the date hereof are directors of
the Borrower and any other director (a) whose election or nomination was
approved by a majority of the then Continuing Directors or (b) who was nominated
by management at a time when Continuing Directors constituted a majority of the
board of directors of the Borrower.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 120 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all Debt of others referred to in clauses (a) through (f) above
or clause (h) below guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (2) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (3) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(4) otherwise to assure a creditor against loss, and (h) all Debt

 

6



--------------------------------------------------------------------------------

referred to in clauses (a) through (g) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any Lender any other amount required to
be paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lenders’
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any debtor relief law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent demonstrable error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Default Interest” has the meaning specified in Section 2.07(b).

 

7



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Lender specified as its “Domestic Lending Office” in its
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Agent.

“Downgrade” means, with respect to any Lender, the lowest rating that has been
most recently announced for any class of non-credit enhanced long-term senior
unsecured debt issued by such Lender is lower than BBB- by S&P or Baa3 by
Moody’s.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a Lender; (b) a commercial bank organized under
the laws of the United States, or any State thereof, and having total assets in
excess of $5,000,000,000; (c) a savings and loan association or savings bank
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $5,000,000,000; (d) a commercial bank organized under
the laws of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow or of the Cayman Islands, or a political subdivision of any such country,
and having total assets in excess of $5,000,000,000 so long as such bank is
acting through a branch or agency located in the United States or in the country
in which it is organized or another country that is described in this
clause (d); (e) the central bank of any country that is a member of the
Organization for Economic Cooperation and Development; and (f) any other Person
approved by the Agent and the Borrower, such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Borrower nor an
Affiliate of the Borrower shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, consent order or consent agreement relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment or decree relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414(b) or (c) of the Internal Revenue
Code or, solely for purposes of Sections 302 and 303 of ERISA and Section 412 of
the Internal Revenue Code, is treated as a single employer under Section 414(b),
(c), (m) and (o) of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in “at risk” status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Reserve Requirements” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors of the
Federal Reserve System and any other banking authority to which any Revolving
Credit Lender is subject and applicable to Eurocurrency Liabilities, or any
similar category of assets or liabilities relating to eurocurrency fundings.
Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

9



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Lender specified as its “Eurodollar Lending Office” in its
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, the interest
rate per annum appearing on Reuters Screen LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in US Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/10000 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in US Dollars are offered to
the principal office of each of the Reference Banks in London, England by prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period. If the Reuters Screen LIBOR01 Page (or
any successor page) is unavailable, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two Business
Days before the first day of such Interest Period, subject, however, to the
provisions of Section 2.08.

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

“Events of Default” has the meaning specified in Section 6.01.

“Extension Date” has the meaning specified in Section 2.17(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (including any amended or successor provisions thereto to
the extent substantially comparable thereto) and any current or future
regulations or official interpretations thereof.

“Facility” means the Revolving Credit Facility or the Australian Facility.

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it with the consent of
the Borrower.

 

10



--------------------------------------------------------------------------------

“Fixed Exchange Rate” means, with respect to the conversion of US Dollars into
Australian Dollars or the conversion of Australian Dollars into US Dollars,
        , which is the spot rate of exchange in New York that appears at 11:00
A.M. (New York City time) on the display page applicable to the relevant
currency on the Reuters Service on the Effective Date.

“Foreign Lender” has the meaning specified in Section 2.14(e)(i).

“GAAP” has the meaning specified in Section 1.03.

“Graham Interests” shall mean Donald E. Graham and his siblings, their
descendants and any relative by marriage of the foregoing, and any trust for the
benefit of any of the foregoing whether as an income or residual beneficiary.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic under
any Environmental Law and any pollutant or contaminant regulated under the Clean
Water Act, 33 U.S.C. Sections 1251 et seq., or the Clean Air Act, 42 U.S.C.
Sections 7401 et seq.

“Increase Date” has the meaning specified in Section 2.05(b)(i).

“Increasing Lender” has the meaning specified in Section 2.05(b)(i).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below. The duration of each such Interest
Period shall be one, two, three or six months or, if available to all the
Revolving Credit Lenders, and subject to clause (v) of this definition, nine or
twelve months, as the Borrower may, upon notice in substantially the form of
Exhibit B-3 hereto (or such other form as shall be reasonably acceptable to the
Agent) received by the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(i) the Borrower may not select any Interest Period that ends after any
Termination Date if, after giving effect thereto, the amount of such Borrowing
would exceed the Revolving Credit Commitments of Lenders for which a Termination
Date prior to the last day of such Interest Period applies;

(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;

 

11



--------------------------------------------------------------------------------

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(v) in the case of any Revolving Credit Borrowing, the Borrower shall not be
entitled to select an Interest Period having a duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Revolving Credit Lender notifies the
Agent that such Lender will be providing funding for such Revolving Credit
Borrowing with such Interest Period (the failure of any Revolving Credit Lender
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Lender to the requested duration of such Interest Period);
provided that, if any or all of the Revolving Credit Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Revolving Credit Borrowing shall be one, two, three or six months, as
specified by the Borrower in the applicable Notice of Revolving Credit Borrowing
as the desired alternative to an Interest Period of nine or twelve months.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to either Section 2.05(b) or Section 2.17 and each Person
that shall become a party hereto pursuant to Section 2.19(b) or Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement and the Notes.

“Margin Stock” has the meaning assigned to such term under Regulation U of the
Board of Governors of the Federal Reserve System of the United States as from
time to time in effect and all official rulings and interpretations thereunder
or thereof.

 

12



--------------------------------------------------------------------------------

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrower to
perform its obligations under this Agreement or any Note.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Consenting Lender” has the meaning specified in Section 2.17(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” shall mean Debt of the Borrower or its Subsidiaries incurred
(a) as to which neither the Borrower nor any of its Subsidiaries (i) provides
credit support (including any undertaking, agreement or instrument which would
constitute Debt), other than as described in clause (b) below, or has given or
made other written assurances regarding repayment or the maintenance of capital
or liquidity except such assurances as may be approved by the Required Lenders
(such approval not to be unreasonably withheld or delayed), (ii) is directly or
indirectly liable or (iii) constitutes the lender and (b) the obligees of which
will have recourse solely to certain identified assets (the loss of which would
not reasonably be expected to have a Material Adverse Effect) for repayment of
the principal of and interest on such Debt and any fees, indemnities, expenses,
reimbursements or other amounts of whatever nature accrued or payable in
connection with such Debt.

“Note” means a Revolving Credit Note or an Australian Note.

“Notice of Australian Borrowing” has the meaning specified in
Section 2.02(a)(ii).

 

13



--------------------------------------------------------------------------------

“Notice of Borrowing” means a Notice of Revolving Credit Borrowing or a Notice
of Australian Borrowing.

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a)(i).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Participant” has the meaning assigned to such term in clause (d) of
Section 8.07.

“Participant Register” has the meaning assigned to such term in clause (d) of
Section 8.07.

“Performance Level” means, as of any date of the determination, the level set
forth below as then in effect, as determined in accordance with the following
provisions of this definition:

 

Level I:

  Public Debt Rating of not lower than AA- by S&P or not lower than Aa3 by
Moody’s.

Level II:

  Public Debt Rating of lower than Level I but not lower than A+ by S&P or A1 by
Moody’s.

Level III:

  Public Debt Rating of lower than Level II but not lower than A by S&P or A2 by
Moody’s.

Level IV:

  Public Debt Rating of lower than Level III but not lower than A- by S&P and A3
by Moody’s.

Level V:

  Public Debt Rating of lower than Level IV or no Public Debt Rating is in
effect.

For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Performance Level shall be determined by
reference to the available rating and (b) if the Public Debt Ratings established
by S&P and Moody’s shall fall within different Performance Levels, the
Performance Level shall be based upon the higher rating, provided that if the
lower of such ratings is more than one level below the higher of such ratings,
the Performance Level shall be based on the level immediately above such lower
rating.

“Permitted Liens” means any of the following:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations (other than Debt) that (i) are not
overdue for a period of more than 120 days or (ii) are being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP;

 

14



--------------------------------------------------------------------------------

(c) Pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations;

(d) Liens securing the performance of or payment in respect of, bids, tenders,
government contracts (other than for the repayment of Debt), surety and appeal
bonds and other obligations of a similar nature incurred in the ordinary course
of business; and

(e) Easements, rights of way and other encumbrances on title to real property
that do not materially adversely affect the use of such property for its present
purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA.

“Platform” has the meaning specified in Section 8.02(d)(ii).

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
provided, that if the Borrower does not have outstanding any class of non-credit
enhanced long-term senior unsecured debt, “Public Debt Rating” shall mean the
issuer credit rating of the Borrower most recently announced by S&P or Moody’s,
as the case may be. For purposes of the foregoing, (a) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (b) if S&P or Moody’s shall change the basis on which
ratings are established, each reference to the Public Debt Rating announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be.

“Reference Banks” means JPMorgan, Wells Fargo Bank, National Association and
HSBC Bank USA, National Association.

“Register” has the meaning specified in Section 8.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means at any time Lenders having more than 50% of the
Commitments (determined, in the case of the Australian Commitments, in US
Dollars at

 

15



--------------------------------------------------------------------------------

the Fixed Exchange Rate) or, if the Commitments have been terminated, Lenders
owed at least a majority of the then aggregate unpaid principal amount of the
Advances (determined, in the case of the Australian Advances, in US Dollars at
the Fixed Exchange Rate); provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Commitments and Advances of such Defaulting Lender at
such time.

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurodollar Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders pursuant to Section 2.01.

“Revolving Credit Commitment” means, with respect to any Revolving Credit Lender
at any time, (i) the US Dollar amount set forth opposite such Lender’s name on
Schedule I attached hereto and identified as such, (ii) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the amount set
forth as its Commitment in such Assumption Agreement or (iii) if such Lender has
entered into one or more Assignment and Assumptions, the amount set forth for
such Lender in the Register maintained by the Agent pursuant to Section 8.07(c),
as such amount may be increased, terminated or reduced, as the case may be, at
or prior to such time pursuant to Section 2.05.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower (bearing an
original or facsimile signature) payable to the order of any Revolving Credit
Lender, delivered pursuant to a request made under Section 2.03 in substantially
the form of Exhibit A-1 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Shareholders’ Equity” means “shareholders’ equity” as such term is construed in
accordance with GAAP and as reported in the Borrower’s reports and registration
statements filed with the Securities and Exchange Commission or any national
securities exchange.

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation S-X.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or

 

16



--------------------------------------------------------------------------------

any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the earlier of (a) June 17, 2015, subject to the
extension thereof pursuant to Section 2.17 and (b) the date of termination of
all of the Commitments pursuant to Section 2.05 or 6.01; provided, however, that
the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.17 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“Unused Australian Commitment” means, with respect to any Australian Lender at
any time, (a) such Lender’s Australian Commitment at such time minus (b) the
aggregate principal amount of all Australian Advances made by such Lender and
outstanding at such time.

“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the aggregate principal amount of all Revolving Credit Advances made
by such Lender and outstanding at such time.

“US Dollars” and “$” means lawful money of the United States.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of not less than a
majority of the directors (or persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

17



--------------------------------------------------------------------------------

SECTION 1.03. Accounting Terms. All terms of an accounting or financial nature
shall be construed in accordance with generally accepted accounting principles
(“GAAP”), as in effect from time to time; provided, however, that if the
Borrower notifies the Agent that the Borrower wishes to amend any provision
hereof to eliminate the effect of any change in GAAP or the application thereof
occurring after the date of this Agreement on the operation of such provision,
or if the Agent notifies the Borrower that the Required Lenders wish to amend
any provision hereof for such purpose, then the Borrower’s compliance with such
provision shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP or the application thereof became effective, until
either such notice is withdrawn or such provision is amended in a manner
satisfactory to the Borrower and the Required Lenders.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Advances. (a) The Revolving Credit Advances. Each Revolving
Credit Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Revolving Credit Advances in US Dollars to the Borrower from time
to time on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an amount for each such Advance
not to exceed such Lender’s Unused Revolving Credit Commitment. Each Revolving
Credit Borrowing shall be in an amount not less than the Borrowing Minimum or
the Borrowing Multiple in excess thereof and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Revolving Credit Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits of each Revolving Credit Lender’s Unused Revolving Credit Commitment in
effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.10 and reborrow under this Section 2.01(a).

(b) Australian Advances. Each Australian Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Bank Bill Rate Advances in
Australian Dollars to the Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Australian Commitment.
Each Australian Borrowing shall be in an amount not less than the Borrowing
Minimum or the Borrowing Multiple in excess thereof (or in an amount equal to
the aggregate amount of the Unused Australian Commitments) and shall consist of
Australian Advances made on the same day by the Australian Lenders ratably
according to their respective Australian Commitments. Within the limits of each
Lender’s Unused Australian Commitment, the Borrower may borrow under this
Section 2.01(b), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(b).

SECTION 2.02. Making the Advances. (a) (i) Revolving Credit Borrowings. Each
Revolving Credit Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Eurodollar Rate Advances, or the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall

 

18



--------------------------------------------------------------------------------

give to each Revolving Credit Lender prompt notice thereof by telecopier. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed at once in writing, or telecopier
in substantially the form of Exhibit B-1 hereto, specifying therein the
requested (A) date of such Revolving Credit Borrowing, (B) Type of Advances
comprising such Revolving Credit Borrowing, (C) aggregate amount of such
Revolving Credit Borrowing, and (D) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. Each Revolving Credit Lender shall, before 1:00 P.M.
(New York City time) on the date of such Revolving Credit Borrowing, make
available for the account of its Applicable Lending Office to the account of the
Agent most recently designated by it for such purpose by notice to the Lenders,
in same day funds, such Lender’s ratable portion of such Revolving Credit
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 8.02.

(ii) Australian Borrowings. Each Australian Borrowing shall be made on notice,
given not later than 10:00 A.M. (Sydney time) on the third Business Day prior to
the date of the proposed Australian Borrowing consisting of Bank Bill Rate
Advances, by the Borrower to the Agent and simultaneously to the Australian
Sub-Agent, which shall give to each Australian Lender prompt notice thereof by
telecopier. Each such notice of an Australian Borrowing (a “Notice of Australian
Borrowing”) shall be by telephone, confirmed immediately by telecopier and email
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (A) date of such Australian Borrowing, (B) aggregate amount of such
Australian Borrowing, expressed in Australian Dollars, and (C) initial
Australian Interest Rate Period. Each Australian Lender shall, before 11:00 A.M.
(Sydney time) on the date of such Australian Borrowing make available for the
account of its Applicable Lending Office to the Australian Sub-Agent, at the
account of the Australian Sub-Agent most recently designated by it for such
purpose by notice to the Australian Lenders, in same day funds, such Lender’s
ratable portion of such Australian Borrowing. After the receipt by the
Australian Sub-Agent of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Australian Sub-Agent will make such
funds available to the Borrower at the Australian Sub-Agent’s address referred
to in Section 8.02.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $10,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than fifteen
separate Revolving Credit Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances or Bank Bill Rate Advances, the
Borrower shall indemnify each Lender against any loss, cost or expense incurred
by such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or

 

19



--------------------------------------------------------------------------------

reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Revolving Credit
Advances and (B) the cost of funds incurred by the Agent in the case of
Australian Advances. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Revolving
Credit Note and/or an Australian Note, as applicable, payable to the order of
such Lender in a principal amount up to the Revolving Credit Commitment or
Australian Commitment (as applicable) of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period or Australian Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Assumption delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Agent from the
Borrower hereunder and each Lender’s share thereof.

 

20



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent demonstrable error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.

SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay (i) to the
Agent in US Dollars for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment in effect from
time to time and (ii) to the Australian Sub-Agent in Australian Dollars to the
account of each Australian Lender a facility fee on the aggregate amount of such
Lender’s Australian Commitment in effect from time to time, in each case from
the Effective Date in the case of each Initial Lender and from the later of the
Effective Date and the effective date specified in the Assumption Agreement or
in the Assignment and Assumption, as the case may be, pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, and on the date of the termination of
all of the Commitments, commencing June 30, 2011.

(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Termination, Reduction, Increase or Conversion of the Commitments.
(a) Optional Termination or Reduction. The Borrower shall have the right, upon
at least three Business Days’ notice to the Agent, to terminate in whole or
reduce ratably in part the respective Unused Revolving Credit Commitments of the
Revolving Credit Lenders or the Unused Australian Commitments of the Australian
Lenders, provided that each partial reduction of any Facility shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof (and in the case of any partial reduction of the Unused Australian
Commitments, shall be reduced by such amount as determined by application of the
Fixed Exchange Rate), provided, further, that a notice of termination of a
Facility delivered by the Borrower may state that such notice is conditioned
upon the consummation of another transaction, in which case such notice may be
revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied. The aggregate amount of the
Commitments once reduced as provided in this Section 2.05(a), may not be
reinstated, except as provided in Section 2.05(b) below.

(b) Increase in Aggregate of the Revolving Credit Commitments. (i) The Borrower
may at any time, by notice to the Agent, propose that the aggregate amount of
the Revolving Credit Commitments be increased (such aggregate amount being, a
“Commitment Increase”), effective as at a date prior to the date of the
termination of all of the Revolving Credit Commitments (as such date may be
changed by the Borrower by notice to the Agent, an “Increase Date”) as to which
agreement is to be reached by an earlier date specified in such notice (as such
date may be changed by the Borrower by notice to the Agent, a “Commitment

 

21



--------------------------------------------------------------------------------

Date”); provided, however, that (A) the Borrower may not propose more than two
Commitment Increases in any calendar year, (B) the minimum proposed Commitment
Increase per notice shall be $25,000,000, (C) in no event shall the aggregate
amount of the Revolving Credit Commitments at any time exceed $700,000,000 and
(D) no Default shall have occurred and be continuing on such Increase Date. The
Agent shall notify the Revolving Credit Lenders thereof promptly upon its
receipt of any such notice. The Agent agrees that it will cooperate with the
Borrower in discussions with the Revolving Credit Lenders and other Eligible
Assignees with a view to arranging the proposed Commitment Increase through the
increase of the Revolving Credit Commitments of one or more of the Lenders (each
such Lender that is willing to increase its Revolving Credit Commitment
hereunder being an “Increasing Lender”) and the addition of one or more other
Eligible Assignees as Assuming Lenders and as parties to this Agreement;
provided, however, that it shall be in each Revolving Credit Lender’s sole
discretion whether to increase its Revolving Credit Commitment hereunder in
connection with the proposed Commitment Increase; and provided further that the
minimum Revolving Credit Commitment of each such Assuming Lender that becomes a
party to this Agreement pursuant to this Section 2.05(b), shall be at least
equal to $10,000,000. If any of the Revolving Credit Lenders agree to increase
their respective Revolving Credit Commitments by an aggregate amount in excess
of the proposed Commitment Increase, the proposed Commitment Increase shall be
allocated among such Lenders in proportion to their respective Revolving Credit
Commitments immediately prior to the Increase Date. If agreement is reached on
or prior to the applicable Commitment Date with any Increasing Lenders and
Assuming Lenders as to a Commitment Increase (which may be less than but not
greater than specified in the applicable notice from the Borrower), such
agreement to be evidenced by a notice in reasonable detail from the Borrower to
the Agent on or prior to the applicable Commitment Date, such Assuming Lenders,
if any, shall become Revolving Credit Lenders hereunder as of the applicable
Increase Date and the Revolving Credit Commitments of such Increasing Lenders
and such Assuming Lenders shall become or be, as the case may be, as of the
Increase Date, the amounts specified in such notice; provided that:

(x) the Agent shall have received (with copies for each Revolving Credit Lender,
including each such Assuming Lender) by no later than 10:00 A.M. (New York City
time) on the applicable Increase Date (1) certified copies of resolutions of the
Board of Directors of the Borrower approving the Commitment Increase and (2) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

(y) each such Assuming Lender shall have delivered to the Agent, by no later
than 10:00 A.M. (New York City time) on such Increase Date, an appropriate
Assumption Agreement in substantially the form of Exhibit D hereto, duly
executed by such Assuming Lender and the Borrower; and

(z) each such Increasing Lender shall have delivered to the Agent by, no later
than 10:00 A.M. (New York City time) on such Increase Date, (A) its existing
Revolving Credit Note, if any, and (B) confirmation in writing satisfactory to
the Agent as to its increased Revolving Credit Commitment.

 

22



--------------------------------------------------------------------------------

(ii) In the event that the Agent shall have received notice from the Borrower as
to its agreement to a Commitment Increase on or prior to the applicable
Commitment Date and each of the actions provided for in clauses (x) through
(z) above shall have occurred prior to 10:00 A.M. (New York City time) on the
applicable Increase Date to the reasonable satisfaction of the Agent, the Agent
shall notify the Lenders (including any Assuming Lenders) and the Borrower of
the occurrence of such Commitment Increase by telephone, confirmed at once in
writing, or telecopier, and in any event no later than 1:00 P.M. (New York City
time) on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and Assuming Lender. Each
Increasing Lender and each Assuming Lender shall, to the extent applicable,
before 2:00 P.M. (New York City time) on the applicable Increase Date, purchase
at par that portion of outstanding Revolving Credit Advances of the other
Revolving Credit Lenders or take such other actions as the Agent may reasonably
determine to be necessary to cause the Revolving Credit Advances to be funded
pro rata by the Revolving Credit Lenders in accordance with the Revolving Credit
Commitments.

In the event that the Agent shall not have received notice from the Borrower as
to such agreement on or prior to the applicable Commitment Date or the Borrower
shall, by notice to the Agent prior to the applicable Increase Date, withdraw
its proposal for a Commitment Increase or any of the actions provided for above
in clauses (i)(x) through (i)(z) shall not have occurred by 10:00 A.M. (New York
City time) on the such Increase Date, such proposal by the Borrower shall be
deemed not to have been made. In such event, any actions theretofore taken under
clauses (i)(x) through (i)(z) above shall be deemed to be of no effect and all
the rights and obligations of the parties shall continue as if no such proposal
had been made.

(c) Optional Conversion of Australian Commitments to Revolving Credit
Commitments. The Borrower shall have the right, upon at least three Business
Days’ notice in substantially the form of Exhibit B-3 hereto (or such other form
as shall be reasonably acceptable to the Agent) to the Agent, to permanently
convert Unused Australian Commitments in whole or ratably in part to Revolving
Credit Commitments, provided that each partial conversion of Australian
Commitments shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof. The aggregate amount of the Australian
Commitments once converted as provided in this Section 2.05(c), may not be
reinstated. Each conversion of Australian Commitments to Revolving Credit
Commitments shall be in an amount determined by application of the Fixed
Exchange Rate.

SECTION 2.06. Repayment of Advances. The Borrower shall repay to the Agent
(a) for the ratable account of each Revolving Credit Lender on the Termination
Date applicable to such Lender the aggregate principal amount of the Revolving
Credit Advances made by such Lender and then outstanding and (b) for the ratable
account of each Australian Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Australian Advances made by such
Lender and then outstanding.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i) Base Rate Advances. During such periods as a Revolving Credit Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

23



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as a Revolving Credit Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.

(iii) Bank Bill Rate Advances. For each Bank Bill Rate Advance, a rate per annum
equal at all times during each Australian Interest Period to the sum of (x) the
Bank Bill Rate in effect for such Australian Interest Period for such Bank Bill
Rate Advance plus (y) the Applicable Margin in effect from time to time, payable
in arrears on the last day of such Australian Interest Period and on the date
such Bank Bill Rate Advance shall be paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) overdue principal of each Advance owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i), (a)(ii) or
(a)(iii) above, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i),
(a)(ii) or (a)(iii) above and (ii) to the fullest extent permitted by law, the
amount of any overdue interest, fee or other amount payable hereunder, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank and
Australian Reference Bank agrees to furnish to the Agent timely information for
the purpose of determining each Eurodollar Rate and each Bank Bill Rate. If any
one or more of the Reference Banks or Australian Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks or Australian
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i), (ii) or (iii), and the rate, if any, furnished by each
Reference Bank and Australian Reference Bank for the purpose of determining the
interest rate under Section 2.07(a)(ii) or (a)(iii), as applicable.

 

24



--------------------------------------------------------------------------------

(b) If, with respect to any Eurodollar Rate Advances, the majority in interest
of the Revolving Credit Lenders notify the Agent that the Eurodollar Rate for
any Interest Period for such Advances will not adequately reflect the cost to
such Revolving Credit Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period as a result of circumstances
other than those circumstances described in Section 2.11, the Agent shall
forthwith so notify the Borrower and the Revolving Credit Lenders, whereupon
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
(ii) the obligation of the Revolving Credit Lenders to make, or to Convert
Revolving Credit Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Revolving Credit Lenders that
the circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Revolving Credit Lenders and the Borrower shall be
deemed to have selected an Interest Period of one month. If the Borrower shall
fail to select the duration of any Australian Interest Period for any Bank Bill
Rate Advances in accordance with the provisions contained in the definition of
“Australian Interest Period” in Section 1.01, the Agent will forthwith so notify
the Borrower and the Australian Lenders and the Borrower shall be deemed to have
selected an Australian Interest Period of one month.

(d) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Revolving Credit Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended.

(e) If (x) the Reuters Screen LIBOR01 Page (or any successor or substitute page
of such page) is unavailable, and fewer than two Reference Banks furnish timely
information to the Agent for determining the Eurodollar Rate for any Eurodollar
Rate Advances or (y) the “BBSY” page of the Reuters monitor system (or any
successor or substitute page of such page) is unavailable, and fewer than two
Australian Reference Banks furnish timely information to the Agent for
determining the Bank Bill Rate for any Bank Bill Rate Advances,

(i) the Agent shall forthwith notify the Borrower and the appropriate Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances or
Bank Bill Rate Advances, as the case may be,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance),

 

25



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the appropriate Lenders
that the circumstances causing such suspension no longer exist, and

(iv) each Bank Bill Rate Advance shall bear interest for the applicable
Australian Interest Period at a rate per annum equal to the sum of (x) the
Applicable Margin in effect from time to time and (y) the rate notified to the
Australian Sub-Agent by each Australian Lender as soon as practicable and in any
event no later than the Business Day before interest is due to be paid in
respect of such Bank Bill Rate Advance, to be that which expresses as a
percentage rate per annum the cost to such Australian Lender of funding such
Bank Bill Rate Advance for such Australian Interest Period from whatever source
or sources it may reasonably select with a duration equal to such Australian
Interest Period.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice in substantially the form of Exhibit B-3 hereto
(or such other form as shall be reasonably acceptable to the Agent) given to the
Agent not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion and subject to the provisions of
Sections 2.08 and 2.12, Convert all Revolving Credit Advances of one Type
comprising the same Borrowing into Revolving Credit Advances of the other Type;
provided, however, that any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

SECTION 2.10. Optional Prepayments of Advances. (a) The Borrower may, in the
case of Eurodollar Rate Advances or Bank Bill Rate Advances, upon at least two
Business Days’ notice to the to the Agent or to the Australian Sub-Agent, in the
case of Bank Bill Rate Advances, and in the case of Base Rate Advances, upon
notice to the Agent not later than 11:00 A.M. on the date of such proposed
prepayment, stating in each case the proposed date and aggregate principal
amount of the prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an amount not less than the Borrowing
Minimum or a Borrowing Multiple in excess thereof and (y) in the event of any
such prepayment of a Eurodollar Rate Advance or a Bank Bill Rate Advance, the
Borrower shall be obligated to reimburse the applicable Lenders in respect
thereof pursuant to Section 8.04(c); provided, further, that, if a notice of
prepayment is given in connection with a conditional notice of termination of
Commitments as contemplated by Section 2.05(a), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.05(a) and the Borrower shall remain liable for any amounts in respect
of such proposed prepayment as provided in Section 8.04(c).

 

26



--------------------------------------------------------------------------------

SECTION 2.11. Increased Costs. (a) If, after the date hereof, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender (other than in respect of
Eurocurrency Liabilities) of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.11 any such
increased costs resulting from (i) Taxes or Other Taxes (as to which
Section 2.14 shall govern), (ii) any United States federal withholding taxes
imposed by FATCA and (iii) changes in the basis of taxation of overall net
income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, setting forth in
reasonable detail the basis therefor and the computation thereof, submitted to
the Borrower and the Agent by such Lender, shall be conclusive and binding for
all purposes, absent demonstrable error. Notwithstanding the foregoing, none of
the Lenders shall deliver the notice and certificate described in this
Section 2.11(a) to the Borrower in respect of any increased costs except in
accordance with the internal policy of such Lender as to the exercise of similar
rights and remedies in similar circumstances.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) in either case enacted, adopted or made
after the date hereof, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s commitment to lend hereunder and other commitments of
this type, then, upon demand by such Lender (with a copy of such demand to the
Agent), the Borrower shall pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation for the reduction of the rate of
return on such Lender’s capital or on the capital of such corporation, to the
extent that such Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts, setting forth in reasonable detail the basis
therefor and the computation thereof, submitted to the Borrower and the Agent by
such Lender shall be conclusive and binding for all purposes, absent
demonstrable error. Notwithstanding the foregoing, none of the Lenders shall
deliver the notice and certificate described in this Section 2.11(b) to the
Borrower in respect of any requirements of additional capital except in
accordance with the internal policy of such Lender as to the exercise of similar
rights and remedies in similar circumstances.

(c) If any Lender shall give notice to the Agent and the Borrower at any time to
the effect that Eurocurrency Reserve Requirements are, or are scheduled to
become, effective and that such Lender is or will be generally subject to such
Eurocurrency Reserve Requirements (without regard to whether such Lender will be
able to benefit from proration or offsets that may be available from time to
time under Regulation D) as a result of which such Lender will incur additional
costs, then such Lender shall, for each day from the later of the date of such
notice and the date on which such Eurocurrency Reserve Requirements become
effective, be entitled to

 

27



--------------------------------------------------------------------------------

additional interest on each Eurodollar Rate Advance made by it at a rate per
annum determined for such day (rounded upward to the nearest 100th of 1%) equal
to the remainder obtained by subtracting (i) the Eurodollar Rate for such
Eurodollar Rate Advance from (ii) the rate obtained by dividing such Eurodollar
Rate by a percentage equal to 100% minus the then applicable Eurocurrency
Reserve Requirements. Such additional interest will be payable in arrears to the
Agent, for the account of such Lender, on each date that interest is payable on
such Eurodollar Rate Advance. Any Lender which gives a notice under this
paragraph (c) shall promptly withdraw such notice (by written notice of
withdrawal given to the Agent and the Borrower) in the event Eurocurrency
Reserve Requirements cease to apply to it or the circumstances giving rise to
such notice otherwise cease to exist.

(d) Notwithstanding anything to the contrary herein contained, no Lender shall
be entitled to claim any additional amounts pursuant to this Section 2.11
arising with respect to any period of time prior to the date that is 60 days
prior to the date on which notice of such claim and the basis therefor is first
given to the Borrower pursuant to this Section 2.11.

(e) For the avoidance of doubt, this Section 2.11 shall apply to all requests,
rules, guidelines or directives concerning capital adequacy (x) issued in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (y) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued.

SECTION 2.12. Illegality. (a) Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (i) each Eurodollar Rate Advance of such Lender will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of such Lender to make Eurodollar Rate Advances or to Convert
Revolving Credit Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist. If any Lender shall exercise its rights
under this Section 2.12(a), all payments and prepayments of principal which
would otherwise have been applied to repay the Eurodollar Rate Advances that
would have been made by such Lender or the converted Eurodollar Rate Advances of
such Lender shall instead be applied to repay the Base Rate Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Rate Advances, and all distributions of payments in respect of interest shall be
made to the Lenders ratably based on the interest rates applicable to their
respective Advances.

(b) For purposes of this Section 2.12, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Rate Advance, if lawful, on the last
day of the Interest Period currently applicable to such Eurodollar Rate Advance;
in all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

28



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under any Notes (except with respect to principal of,
interest on, and other amounts relating to Australian Advances) not later than
12:00 noon (New York City time) on the day when due in US Dollars to the Agent
at its offices at 270 Park Avenue, New York, New York in same day funds. The
Borrower shall make each payment hereunder and under any Notes with respect to
principal of, interest on, and other amounts relating to Australian Advances not
later than 12:00 noon (Sydney time) on the day when due in Australian Dollars to
the Australian Sub-Agent at the office of the Australian Sub-Agent in same day
funds. The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.11, 2.14 or 8.04(c)) to the
applicable Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Assumption, the Agent shall
make all payments hereunder and under any Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
Upon any Assuming Lender becoming a Lender hereunder as a result of the
effectiveness of a Commitment Increase pursuant to Section 2.05(b) or an
extension of the Termination Date pursuant to Section 2.17 and upon the Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, as the case may be, the Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender.

(b) All computations of interest based on JPMorgan’s prime rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Bank Bill Rate shall be made by the Agent
on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of facility fees shall be made by the Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
facility fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent demonstrable
error.

(c) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or facility fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances or Bank Bill Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such

 

29



--------------------------------------------------------------------------------

payment in full, the Agent may assume that the Borrower has made such payment in
full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent the Borrower
shall not have so made such payment in full to the Agent, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at (i) the Federal Funds Rate in the case of Revolving Credit Advances
and (ii) the cost of funds incurred by the Agent in the case of Australian
Advances.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower hereunder shall be
made, in accordance with Section 2.13, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, (A) taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which such Lender or the Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, (B) if any Lender is found
as the result of a determination (as defined in Section 1313(a) of the Internal
Revenue Code) to be a conduit entity participating in a conduit financing
arrangement as defined in Treasury Regulations promulgated under Section 7701(1)
of the Internal Revenue Code, the excess of the United States taxes imposed with
respect to such Lender over the amount of United States taxes that would have
been imposed with respect to such Lender if such determination had not been made
with respect to such Lender and (C) any United States federal withholding taxes
imposed by FATCA. Any non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder shall hereinafter
be referred to as “Taxes”. If the Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement (hereinafter referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
the Agent (as the case may be) makes written demand therefor.

 

30



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder by or on behalf of the Borrower through an account or branch
outside the United States or by or on behalf of the Borrower by a payor that is
not a United States person, if the Borrower determines that no Taxes are payable
in respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

(e) (i) Each Lender organized under the laws of a jurisdiction outside the
United States (each, a “Foreign Lender”), on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Assumption, as the
case may be, pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
forms W-8BEN, W-8IMY or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement. Each Foreign Lender claiming the benefits
of the exemption for portfolio interest under Section 871(h) or 881(c) of the
Code shall further provide each of the Agent and the Borrower (x) a certificate
to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code.
In addition, each Lender that is organized under the laws of the United States
or any political subdivision thereof shall deliver to the Borrower and the Agent
two copies of Internal Revenue Service form W-9 (or any subsequent versions
thereof or successors thereto) on or before the date such Lender becomes a party
to this Agreement and upon the expiration of any form previously delivered by
such Lender. If the forms provided by a Lender at the time such Lender first
becomes a party to this Agreement indicate a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that, if at the date of the Assumption Agreement or
the Assignment and Assumption, as the case may be, pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date. If any
form or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN,
W-8IMY or W-8ECI, that the Lender reasonably considers to be confidential, the
Lender shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

 

31



--------------------------------------------------------------------------------

(ii) If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment.

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.14(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered;
provided, further, that, so long as the Advances shall not have become due and
payable pursuant to Section 6.01, any excess payment received by any Lender
under a Facility shall be shared on a pro rata basis only with other Lenders
that have Commitments or Advances under such Facility ; provided, further, that
the provisions of this paragraph shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

32



--------------------------------------------------------------------------------

SECTION 2.16. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including acquisitions, stock
repurchases and commercial paper backstop.

SECTION 2.17. Extension of Termination Date. (a) At least 60 days prior to any
applicable Termination Date in effect, the Borrower, by written notice to the
Agent, may request an extension of any Termination Date in effect at such time
by one year from its then scheduled expiration. The Agent shall promptly notify
each Lender of such request, and each Lender shall in turn, in its sole
discretion, not later than the date specified in such notice (subject to
extension by the Borrower), notify the Borrower and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Borrower in writing of its consent to any such request
for extension of the Termination Date prior to the date specified in such notice
(as extended, if applicable), such Lender shall be deemed to be a Non-Consenting
Lender with respect to such request. The Agent shall promptly notify the
Borrower of the decision of the Lenders regarding the Borrower’s request for an
extension of the Termination Date.

(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.17, the Termination Date in effect at such time
shall, effective as at the applicable date specified pursuant to subsection
(a) above (the “Extension Date”), be extended for one year; provided that on
each Extension Date the applicable conditions set forth in Section 3.02 shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.17, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.17, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.17
and the Commitments of such Lender are not substituted in accordance with
subsection (c) of this Section 2.17 on or prior to the applicable Extension
Date, the Commitments of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.

(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.17, the Agent shall promptly so notify the
Consenting Lenders, and each Consenting Lender may, in its sole discretion, give
written notice to the Agent not later than 30 days prior to the applicable
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Borrower and the Agent. If after giving

 

33



--------------------------------------------------------------------------------

effect to the assignments of Commitments described above there remains any
Commitments of Non-Consenting Lenders, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees as Assuming Lenders to assume,
effective as of the applicable Extension Date, all or a portion of
Non-Consenting Lender’s Commitments and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Australian Commitments or Revolving Credit Commitments,
as applicable, Commitments of any such Assuming Lender as a result of such
substitution shall in no event be less than $10,000,000 unless the amount of the
Australian Commitments or Revolving Credit Commitments, as applicable, of such
Non-Consenting Lender is less than $10,000,000, in which case such Assuming
Lender shall assume all of such lesser amount (and each such amount of
Australian Commitments shall be determined by application of the Fixed Exchange
Rate); and provided further that:

(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and

(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent and (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Borrower and the Agent as
to the increase in the amount of its Commitments. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) of the immediately
preceding sentence, each such Consenting Lender or Assuming Lender, as of the
applicable Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.17) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the applicable
Extension Date consent in writing to a requested extension (whether by execution
or delivery of an Assumption Agreement or

 

34



--------------------------------------------------------------------------------

otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Borrower, and, subject to the satisfaction to the
applicable conditions in Section 3.02, the Termination Date then in effect shall
be extended for the additional one year period as described in subsection (a) of
this Section 2.17, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.

SECTION 2.18. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent or the Australian Sub-Agent for the account
of such Defaulting Lender hereunder (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) or received by the Agent or the
Australian Sub-Agent from a Defaulting Lender pursuant to Section 8.05 shall be
applied at such time or times as may be determined by the Agent or the
Australian Sub-Agent, as applicable, as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent or the Australian Sub-Agent
hereunder; second, as the Borrower may request (so long as no Default exists),
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent or the Australian Sub-Agent, as applicable; third, if so determined
by the Agent or the Australian Sub-Agent, as applicable, and the Borrower, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to
Advances under this Agreement; fourth, to the payment of any amounts owing to
the Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and fifth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Advances were made at a time when the
conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.18(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

35



--------------------------------------------------------------------------------

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive a
Facility Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to the outstanding principal amount of the Advances
funded by it, and the Borrower shall not be required to pay such fee otherwise
payable to a Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Agent agree in writing that
a Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Advances of the other Lenders or
take such other actions as the Agent may determine to be necessary to cause the
Advances to be funded pro rata by the Lenders in accordance with the Commitments
under the applicable Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 2.19. Mitigation of Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.11, or requires the Borrower to pay
additional amounts to any Lender or any governmental authority for the account
of any Lender pursuant to Section 2.14, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.11, or if the Borrower
is required to pay additional amounts to any Lender or any governmental
authority for the account of any Lender pursuant to Section 2.14, or if any
Lender is a Defaulting Lender or following such Lender’s Downgrade, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07(b)), all of its interests, rights and obligations
under this Agreement to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(c)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

 

36



--------------------------------------------------------------------------------

(ii) on the date payment of all amounts referred to in Section 2.19(b)(i) has
been made, such Lender shall be deemed to have executed and delivered an
Assignment and Assumption, and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption on behalf of
such Lender;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

(a) The Borrower shall have paid all accrued fees and, to the extent invoiced at
least two Business Days prior to the Effective Date, expenses of the Agent and
the Lenders (including the accrued fees and expenses of counsel to the Agent).

(b) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(c) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for any Notes) in sufficient copies for each Lender:

(i) The Notes to the order of the Lenders, to the extent requested by any Lender
pursuant to Section 2.03 at least three Business Days before the Effective Date.

 

37



--------------------------------------------------------------------------------

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document to which it is a party and the other
documents to be delivered by it hereunder.

(iv) A favorable opinion of Veronica Dillon, general counsel for the Borrower,
substantially in the form of Exhibit E hereto and as to such other matters as
the Required Lenders through the Agent may reasonably request.

(d) The Borrower shall have terminated the commitments, and paid in full all
Debt, interest, fees and other amounts outstanding, under the Five Year Credit
Agreement dated as of August 8, 2006 among the Borrower, the lenders parties
thereto and Citibank, N.A., as administrative agent for the lenders, and each of
the Lenders that is a party to such credit agreement hereby waives, upon
execution of this Agreement, the requirement of prior notice under such credit
agreement relating to the termination of commitments and payment of amounts
thereunder.

SECTION 3.02. Conditions Precedent to Each Borrowing, Increase Date and
Extension Date. The obligation of each Lender to make an Advance on the occasion
of each Borrowing, each Commitment Increase and each extension of Commitments
pursuant to Section 2.17 shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, such
Increase Date or such Extension Date the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing, request for Commitment
Increase, request for Commitment Extension and the acceptance by the Borrower of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing, such Increase Date or such
Extension Date such statements are true):

(a) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the date of such Borrowing, such Increase
Date or such Extension Date, before and after giving effect to such Borrowing,
such Increase Date or such Extension Date and to the application of the proceeds
therefrom, as though made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date, and

(b) no event has occurred and is continuing, or would result from such
Borrowing, such Increase Date or such Extension Date or from the application of
the proceeds therefrom, that constitutes a Default.

 

38



--------------------------------------------------------------------------------

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders and the Borrower
of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes, and the consummation of the transactions contemplated hereby, are
within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Borrower’s charter or
by-laws or (ii) any law or any material contractual restriction binding on or
affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes, except such as have been obtained or made and are in
full force and effect.

(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
January 2, 2011, and the related Consolidated statements of operations and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, independent public
accountants, and the condensed Consolidated balance sheet of the Borrower and
its Subsidiaries as at April 3, 2011, and the related condensed Consolidated
statements of operations and cash flows of the Borrower and its Subsidiaries for
the three months then ended, duly certified by the chief financial officer of
the Borrower, copies of which have been furnished to each Lender, fairly
present, subject in the case of said balance sheet as at April 3, 2011, and

 

39



--------------------------------------------------------------------------------

said statements of operations and cash flows for the three months then ended, to
year-end audit adjustments, the Consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Borrower and its Subsidiaries for the periods ended on such
dates, all in accordance with generally accepted accounting principles
consistently applied. Between January 2, 2011 and the Effective Date, there has
been no Material Adverse Change.

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) is pending or threatened as of the Effective Date and is
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.

(g) The Borrower is not, and immediately after the application by the Borrower
of the proceeds of each Advance will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(h) After giving effect to the application of the proceeds of each Advance, not
more than 25% of the value of the assets of the Borrower and its Subsidiaries
(as determined in good faith by the Borrower) subject to the provisions of
Section 5.02(a) or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Debt and within the scope of Section 6.01(d) will consist of or be
represented by Margin Stock.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws, except, in each case, to the extent that any
failures to so comply, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to comply with any law,
rule, regulation or order to the extent it is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither the Borrower nor any of its
Subsidiaries shall

 

40



--------------------------------------------------------------------------------

be required to pay or discharge any such tax, assessment, charge or claim that
is being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Significant
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Significant Subsidiary
operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate or other legal existence, rights (charter and statutory) and
franchises if the loss or failure to maintain the same could, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect; provided,
however, that the Borrower may consummate any merger, consolidation or other
transaction permitted under Section 5.02(b).

(e) Visitation Rights. At any reasonable time and from time to time on
reasonable notice and at reasonable intervals, permit the Agent or any of the
Lenders, or any agents or representatives thereof, to visit the properties of
the Borrower and any of its Subsidiaries and to discuss the affairs, finances
and accounts of the Borrower and any of its Subsidiaries with any of their
officers or directors and, during the continuance of any Default, to examine and
make copies of and abstracts from the records and books of account of the
Borrower and any of its Subsidiaries and (provided that an officer or officers
of the Borrower are afforded a reasonable opportunity to be present) to discuss
the affairs, finances and accounts of the Borrower and any of its Subsidiaries
with their independent certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which entries shall be made of all financial
transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with generally accepted accounting principles in effect
from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Significant Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except to the extent that any
failure to do so, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

(h) Primary Business. The Borrower shall continue to be engaged primarily in
lines of business as carried on at the date hereof or lines of business related
thereto.

(i) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the

 

41



--------------------------------------------------------------------------------

Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and a certificate of the chief financial officer of the
Borrower as to compliance with the terms of this Agreement, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited financial statements for such
year for the Borrower and its Subsidiaries, containing the Consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within seven days after obtaining
knowledge of the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that the Borrower sends to its public
securityholders generally, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
Plans) of securities that the Borrower files with the Securities and Exchange
Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties
(which for purposes of this subsection (a) shall be deemed not to include shares
of the Borrower’s capital stock), whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

(i) Permitted Liens,

 

42



--------------------------------------------------------------------------------

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of such property or
equipment, or Liens existing on such property or equipment at the time of its
acquisition (other than any such Liens created in contemplation of such
acquisition that were not incurred to finance the acquisition of such property)
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired (or, in the case of improvements to real property, the real property
being improved), and no such extension, renewal or replacement shall extend to
or cover any properties not theretofore subject to the Lien being extended,
renewed or replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens securing Debt payable to the Borrower,

(v) other Liens securing Debt in an aggregate principal amount not to exceed at
any time outstanding an amount equal to 20% of Consolidated Shareholders’
Equity, and

(vi) the replacement, extension or renewal of any Lien permitted by clause (iii)
above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount) of the Debt
secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, provided that the Borrower may merge or
consolidate with any other Person so long as the Borrower is the surviving
entity and provided further that no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted by generally accepted accounting principles and, in the case of any
significant change, concurred with by the Borrower’s independent public
accountants.

 

43



--------------------------------------------------------------------------------

SECTION 5.03. Financial Covenant. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will maintain
Consolidated Shareholders’ Equity of not less than $1,500,000,000.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable (or, if any such failure is due solely to technical or
administrative difficulties relating to the transfer of such principal payment,
within two Business Days after the same becomes due and payable); or the
Borrower shall fail to pay any interest on any Advance or make any other payment
of fees or other amounts payable under this Agreement or any Note within three
Business Days after the same becomes due and payable; or

(b) Any representation or warranty made by the Borrower in any Loan Document or
by the Borrower (or any of its officers) in connection with any Loan Document
shall prove to have been incorrect in any material respect when made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) or (i)(iii), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

(d) (i) The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt (other than Non-Recourse Debt) that is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; provided that this clause (d)(ii) shall not apply to secured Debt
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Debt if the amount that becomes due is promptly paid; or

 

44



--------------------------------------------------------------------------------

(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or in such proceeding the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property shall
occur; or the Borrower or any of its Significant Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Any judgment or order of a court of competent jurisdiction for the payment
of money in excess of $50,000,000 shall be rendered against the Borrower or any
of its Significant Subsidiaries and either (i) enforcement proceedings shall
have been legally commenced by any creditor upon such judgment or order or
(ii) there shall be any period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (x) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (y) such insurer, which shall be rated at least “A-” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or

(g) (i) Any Person or two or more Persons acting in concert (other than the
Graham Interests) shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 30% or
more of the combined voting power of all Voting Stock of the Borrower and such
combined voting power exceeds the then current voting power of the Voting Stock
of the Borrower (or other securities convertible into such Voting Stock)
controlled by the Graham Interests; or (ii) Continuing Directors of the Borrower
shall cease for any reason to constitute a majority of the board of directors of
the Borrower; or

(h) The Borrower or any of its ERISA Affiliates shall incur liability as a
result of one or more of the following: (i) the occurrence of any ERISA Event;
(ii) the partial or complete withdrawal of the Borrower or any of its ERISA
Affiliates from a Multiemployer Plan or a determination that a Multiemployer
Plan is in “endangered” or “critical” status within the meaning of Section 432
of the Internal Revenue Code or Section 305 of ERISA; or (iii) the
reorganization, insolvency or termination of a Multiemployer Plan; provided
that, in the event of any of the above and, in the reasonable

 

45



--------------------------------------------------------------------------------

opinion of the Required Lenders, such liability would be likely to result in a
Material Adverse Effect, provided, further, that any such liability in an amount
not to exceed $50,000,000 shall be deemed not to be likely to result in a
Material Adverse Effect;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and, except as provided in Section 7.07, the Borrower shall not
have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

46



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent,

 

47



--------------------------------------------------------------------------------

statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of an Advance that by its terms must
be fulfilled to the satisfaction of a Lender, the Agent may presume that such
condition is satisfactory to such Lender unless the Agent shall have received
notice to the contrary from such Lender prior to the making of such Advance. The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to their Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent is not reimbursed for such expenses by the Borrower.

SECTION 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents (including the Australian
Sub-Agent) appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, with the consent, if no Event of Default has occurred and is
continuing, of the Borrower (which consent will not be unreasonably withheld or
delayed), which shall be a commercial bank organized under the laws of the
United States of America or of any state thereof and having a combined capital
and surplus of at least $500,000,000 (unless the Borrower otherwise consents).
If no such successor

 

48



--------------------------------------------------------------------------------

shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent meeting
the qualifications set forth above.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders or the Borrower may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Agent and the Required Lenders may appoint a
successor with the consent, if no Event of Default has occurred and is
continuing, of the Borrower (which consent will not be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(ii) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
for above. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.

SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 7.09. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or syndication agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of any
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances that
shall be required for the Lenders or any of them to take any action hereunder or
(iii) amend this Section 8.01; and (b) no amendment, waiver or consent shall,
unless in writing and signed by each Lender directly and adversely affected
thereby, do any of the following: (i) increase or extend the Commitments of such
Lender, (ii) reduce the principal of, or interest on, the Advances or any fees
or other amounts payable to such Lender hereunder or (iii) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable to such Lender hereunder, provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note.

SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:

(i) if to the Borrower, to it at 1150 15th Street N.W., Washington, D.C. 20071,
Attention of Daniel J. Lynch, V.P. and Treasurer (Facsimile No. 202-496-3742;
Telephone No. 202-334-4623; email: lynchd@washpost.com);

(ii) if to the Agent, to JPMorgan Chase Bank, N.A. at 10 S. Dearborn Chicago IL.
60603, Attention of Nida Mischke (Facsimile No. 01 888-292-9533; Telephone
No. 01 312-385-7055; email: leonida.g.mischke@jpmchase.com and/or
jpm.agency.servicing.4@jpmchase.com);

(iii) if to the Australian Sub-Agent, to J.P. Morgan Australia Limited at 20/F
Chater House, 8 Connaught Road, Central Hong Kong. Attention: Sara Wong / Elsa
Chung / Jennifer Yu (Facsimile No. 852 2836 9672; Telephone No. 852 2800
6024/1916/6026; email: sara.ny.wong@jpmorgan.com / elsa.hm.chung@jpmorgan.com /
jennifer.cc.yu@jpmorgan.com); and

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

50



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively,

 

51



--------------------------------------------------------------------------------

the “Agent Parties”) have any liability to the Borrower, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower provides to the Agent pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, (A) all due diligence, syndication (including printing,
distribution and bank meetings), transportation and duplication expenses, and
(B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all reasonable out-of-pocket costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Advances, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances, whether or not such investigation, litigation or proceeding is brought
by the Borrower, its directors, shareholders or creditors or an Indemnified
Party or any other Person or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or any of its Related Parties or breach of a material obligation by such
Indemnified Party or any of its Related Parties under this Agreement.

 

52



--------------------------------------------------------------------------------

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance or Bank Bill Rate Advance is made by the Borrower to or for the account
of a Lender other than on the last day of the Interest Period or Australian
Interest Period (as applicable) for such Advance, as a result of a payment or
Conversion pursuant to Section 2.08(d) or (e), 2.09, 2.10 or 2.12, acceleration
of the maturity of the Advances pursuant to Section 6.01 or for any other
reason, or by an Eligible Assignee to a Lender other than on the last day of an
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 8.07 as a result of a demand by the
Borrower pursuant to Section 2.19, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured, and
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations subject to set off are in different currencies,
the Lender or its Affiliate may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the

 

53



--------------------------------------------------------------------------------

Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of each Lender (and any
other attempted assignment or transfer by the Borrower shall be null and void).

SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time and, if demanded by the
Borrower in accordance with Section 2.17 or 2.19 at a time when no Default has
occurred and is continuing upon at least five Business Days’ notice to such
Lender and the Agent, will assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Advances at the time owing to it); provided
that (in each case with respect to any Facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility), no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Agent and, so long
as no Event of Default pursuant to clause (a) or (e) of Section 6.01 has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a proportionate part of all of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

54



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default pursuant to clause
(a) or (e) of Section 6.01 has occurred and is continuing at the time of such
assignment, or (y) such assignment is to a Lender; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Facility if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such Facility or an Affiliate of such Lender;

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment; provided, further, that no such processing and recordation fee
shall be paid in connection with an assignment made pursuant to Section 2.19.
The assignee, if it is not a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any person that is not an Eligible Assignee or (B) any Defaulting Lender or
any of its Subsidiaries or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04, and subject to the obligations of
Section 7.05, in each case, with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

55



--------------------------------------------------------------------------------

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assumption Agreement and each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Advances owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent demonstrable error, and the Borrower,
the Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 7.05 with respect to
any payments made by such Lender to its Participant(s). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolving Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent demonstrable error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b)(ii) and
(iii) of the first proviso of Section 8.01 that directly and adversely affects
such Participant. The Borrower agrees that, subject to paragraph (f) below, each
Participant shall be entitled to the benefits of Sections 2.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.15 as
though it were a Lender.

 

56



--------------------------------------------------------------------------------

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11 and 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent; provided that the
Participant shall be subject to the provisions of Sections 2.15 and 2.19. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, except that Confidential Information may be disclosed (a) to the
Agent’s or such Lender’s Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; or (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities.

SECTION 8.09. Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall

 

57



--------------------------------------------------------------------------------

constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 8.12. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Australian Dollars into
US Dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Australian
Dollars with US Dollars at JPMorgan’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) The obligation of the Borrower in respect of any sum due from it in
Australian Dollars to any Lender or the Agent hereunder shall, notwithstanding
any judgment in any other currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Agent (as the case may be)
of any sum adjudged to be so due in such other currency, such Lender or the
Agent (as the case may be) may in accordance with normal banking procedures
purchase Australian Dollars with such other currency; if the amount of
Australian Dollars so purchased is less than such sum due to such Lender or the
Agent (as the case may be) in Australian Dollars, the Borrower agrees, as a
separate obligation and notwithstanding any

 

58



--------------------------------------------------------------------------------

such judgment, to indemnify such Lender or the Agent (as the case may be)
against such loss, and if the amount of Australian Dollars so purchased exceeds
such sum due to any Lender or the Agent (as the case may be) in Australian
Dollars, such Lender or the Agent (as the case may be) agrees to remit to the
Borrower such excess.

SECTION 8.13. Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

59



--------------------------------------------------------------------------------

SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or any Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

THE WASHINGTON POST COMPANY

By  

/s/ Hal S. Jones

Name:   Hal S. Jones Title:   Senior Vice President, Finance

JPMORGAN CHASE BANK, N.A.
as Agent

By  

/s/ Alicia T. Schreibstein

Name:   Alicia T. Schreibstein Title:   Vice President

J.P. MORGAN AUSTRALIA LIMITED
as Australian Sub-Agent

By  

/s/ Lee Wilkinson

Name:   Lee Wilkinson Title:   Executive Director



--------------------------------------------------------------------------------

Initial Lenders

JPMORGAN CHASE BANK, N.A. By  

/s/ Alicia T. Schreibstein

Name:   Alicia T. Schreibstein Title:   Vice President WELLS FARGO BANK, N.A. By
 

/s/ Barbara K. Angel

Name:   Barbara K. Angel Title:   Senior Vice President THE ROYAL BANK OF
SCOTLAND PLC By  

/s/ Matthew Pennachio

Name:   Matthew Pennachio Title:   Vice President HSBC BANK USA, NATIONAL
ASSOCIATION By  

/s/ Reed R. Menefee

Name:   Reed R. Menefee Title:   Vice President THE BANK OF NEW YORK MELLON By  

/s/ David B. Wirl

Name:   David B. Wirl Title:   Managing Director PNC BANK, NATIONAL ASSOCIATION
By  

/s/ Matthew Sawyer

Name:   Matthew Sawyer Title:   Vice President BANK OF AMERICA, N.A. By  

/s/ Michael Makaitis

Name:   Michael Makaitis Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A. By  

/s/ Laura Fogarty

Name:   Laura Fogarty Title:   Vice President THE NORTHERN TRUST COMPANY By  

/s/ Michael J. Kingsley

Name:   Michael J. Kingsley Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

The Washington Post Company

Four Year Credit Agreement

COMMITMENTS

 

Name of Initial Lender

   Revolving Credit
Commitment      Australian Commitment  

JPMorgan Chase Bank, N.A.

   $ 86,500,000         AUD    13,500,000   

Wells Fargo Bank, N.A.

   $ 86,500,000         AUD    13,500,000   

The Royal Bank of Scotland plc

   $ 65,000,000         AUD    10,000,000   

HSBC Bank USA, National Association

   $ 65,000,000         AUD    10,000,000   

The Bank of New York Mellon

   $ 50,000,000      

PNC Bank, National Association

   $ 22,000,000         AUD      3,000,000   

Bank of America, N.A.

   $ 25,000,000      

Citibank, N.A.

   $ 25,000,000      

The Northern Trust Company

   $ 25,000,000      

Total:

   $ 450,000,000         AUD    50,000,000   



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

None



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                    

   Dated:             , 20    

FOR VALUE RECEIVED, the undersigned, THE WASHINGTON POST COMPANY, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date (as defined in the Credit Agreement referred to
below) the principal sum of U.S.$[amount of the Lender’s Revolving Credit
Commitment in figures] or, if less, the aggregate principal amount of the
Revolving Credit Advances made by the Lender to the Borrower pursuant to the
Four Year Credit Agreement dated as of June 17, 2011, among the Borrower, the
Lender and certain other lenders parties thereto, J.P. Morgan Australia Limited,
as Australian Sub-Agent, and JPMorgan Chase Bank, N.A., as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at 270 Park Avenue, New York,
New York, in same day funds. Each Revolving Credit Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

THE WASHINGTON POST COMPANY

By

 

 

 

Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation Made By

                       



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF AUSTRALIAN NOTE

 

AUD            

  New York, New York

             , 20    

FOR VALUE RECEIVED, the undersigned, THE WASHINGTON POST COMPANY, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office, on the Termination Date (as defined in the Credit Agreement referred to
below), the principal sum of AUD[amount of the Lender’s Australian Commitment in
figures] or, if less, the aggregate principal amount of the Australian Advances
made by the Lender to the Borrower pursuant to the Four Year Credit Agreement
dated as of June 17, 2011, among the Borrower, the Lender and certain other
lenders parties thereto, J.P. Morgan Australia Limited, as Australian Sub-Agent,
and JPMorgan Chase Bank, N.A., as Agent for the Lender and such other lenders
(as amended or modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Australian Advance from the date of such Australian Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in lawful money of Australia to J.P
Morgan Australia Limited, as Australian Sub-Agent, at 20/F Chater House, 8
Connaught Road, Central Hong Kong, in same day funds. Each Australian Advance
owing to the Lender by the Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.

This Promissory Note is one of the Australian Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Australian Advances by the Lender
to the Borrower from time to time in an aggregate amount not to exceed at any
time outstanding the Australian Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Australian Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

THE WASHINGTON POST COMPANY By  

 

  Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid

Principal

Balance

  

Notation Made By

                       

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

10 S. Dearborn

Chicago IL 60603

[Date]

Ladies and Gentlemen:

The undersigned, The Washington Post Company, refers to the Four Year Credit
Agreement, dated as of June 17, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, J.P. Morgan
Australia Limited, as Australian Sub-Agent, and JPMorgan Chase Bank, N.A., as
Agent for said Lenders, and hereby gives you notice pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Revolving Credit
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Revolving Credit Borrowing (the “Proposed
Revolving Credit Borrowing”) as required by Section 2.02(a)(i) of the Credit
Agreement:

1. The Business Day of the Proposed Revolving Credit Borrowing is             ,
20    .

2. The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].

3. The aggregate amount of the Proposed Revolving Credit Borrowing is
$            .

4. [The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Revolving Credit Borrowing is             month[s] [with an
alternative Interest Period of             month[s]]1.]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct in all material respects, before and after giving effect
to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
they expressly relate to an earlier date; and

 

1 

In the case nine or twelve months is selected in the prior blank.



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

 

Very truly yours, THE WASHINGTON POST COMPANY By
                                                                    Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

AUSTRALIAN BORROWING

 

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

10 S. Dearborn

Chicago IL. 60603

J.P. Morgan Australia Limited, as Australian Sub-Agent

for the Lenders parties

to the Credit Agreement

referred to below

20/F Chater House

8 Connaught Road

Central Hong Kong

[Date]

Attention: [Bank Loan Syndications Department]

Ladies and Gentlemen:

The undersigned, The Washington Post Company, refers to the Four Year Credit
Agreement, dated as of June 17, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, J.P. Morgan
Australia Limited, as Australian Sub-Agent, and JPMorgan Chase Bank, N.A., as
Agent for said Lenders, and hereby gives you notice pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests an Australian
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Australian Borrowing (the “Proposed Australian
Borrowing”) as required by Section 2.02(a)(ii) of the Credit Agreement:

(i) The Business Day of the Proposed Australian Borrowing is             , 201_.

(ii) The aggregate amount of the Proposed Australian Borrowing is
AUD            .

(iii) The initial Australian Interest Period for each Advance made as part of
the Proposed Australian Borrowing is              month[s].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Australian Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct in all material respects, before and after giving effect
to the



--------------------------------------------------------------------------------

Proposed Australian Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date, except to the extent they expressly
relate to an earlier date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Australian Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

 

Very truly yours, THE WASHINGTON POST COMPANY By  

 

  Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B-3 - FORM OF NOTICE OF

CONTINUATION/CONVERSION

 

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders parties

to the Credit Agreement

referred to below

10 S. Dearborn

Chicago IL. 60603

J.P. Morgan Australia Limited, as Australian Sub-Agent

for the Lenders parties

to the Credit Agreement

referred to below

20/F Chater House

8 Connaught Road

Central Hong Kong

[Date]

Attention: [Bank Loan Syndications Department]

Ladies and Gentlemen:

The undersigned, The Washington Post Company, refers to the Four Year Credit
Agreement, dated as of June 17, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto, J.P. Morgan
Australia Limited, as Australian Sub-Agent, and JPMorgan Chase Bank, N.A., as
Agent for said Lenders, and hereby gives you notice pursuant to
[Section [2.05(c)] [2.09] of] [the definition of [Australian] Interest Period]
in] the Credit Agreement that the undersigned hereby requests a continuation or
conversion of the following [Revolving Credit Borrowing] [Australian Borrowing]
according to the terms below:

(i) The date of continuation or conversion (which is the last day of the
applicable [Australian] Interest Period) is             .

(ii) The principal amount of such continuation or conversion is [US$][AUD]
            .2

[(iii) The [Revolving Credit] [Australian] Advances to be continued or converted
are             .]

[(iv) The Type of Advances to which such Revolving Credit Borrowing is to be
converted is [Base Rate Advances] [Eurodollar Rate Advances].]

 

2 

Amount must be the Borrowing Minimum (or $10,000,000, in the case of a
conversion of Australian Commitments to Revolving Credit Commitments or a
conversion to Eurodollar Rate Advances) or the Borrowing Multiple in excess
thereof.



--------------------------------------------------------------------------------

[(v) The last day of the requested [Australian] Interest Period is
            .3

 

Very truly yours, THE WASHINGTON POST COMPANY By
                                                                        Title:

 

3 

For Eurodollar Rate Advances or Australian Advances only.

 

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

11 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13 

Select as appropriate.

14 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.

 

Assignor[s]:

   _____________________________      _____________________________   [Assignor
[is] [is not] a Defaulting Lender]

2.

 

Assignee[s]:

   _____________________________                                   
                                          [for each Assignee, indicate
[Affiliate] of [identify Lender]

3.

 

Borrower(s):

   _____________________________

4.

 

Agent:

                                                    , as the administrative
agent under the Credit Agreement

5.

 

Credit Agreement:

   The $500,000,000 Credit Agreement dated as of June 17, 2011 among The
Washington Post Company, the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Agent, J.P. Morgan Australia Limited, as Australian Sub-Agent, and the other
agents parties thereto

6.

 

Assigned Interest[s]:

  

 

Assignor[s]15

 

Assignee[s]16

 

Facility

Assigned17

 

Aggregate Amount of

Commitment/Advances

for all Lenders18

 

Amount of

Commitment/Advances

Assigned8

 

Percentage

Assigned of

Commitment/

Advances19

 

CUSIP

Number

      $                                    $                                   
%         $                                    $                           
        %         $                                   
$                                    %  

 

15 

List each Assignor, as appropriate.

16 

List each Assignee, as appropriate.

17 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Australian Commitment,” etc.)

18 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

19 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------

[7.

   Trade Date:                        ]20

[Page break]

 

20

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

-3-



--------------------------------------------------------------------------------

Effective Date:             ,      20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]21 [NAME OF ASSIGNOR] By:  

 

    Title: [NAME OF ASSIGNOR] By:  

 

    Title: ASSIGNEE[S]22 [NAME OF ASSIGNEE] By:  

 

    Title: [NAME OF ASSIGNEE] By:  

 

    Title:

[Consented to and]23 Accepted:

JPMORGAN CHASE BANK, N.A., as

  Agent

 

By:

 

 

 

 

21 

Add additional signature blocks as needed.

22 

Add additional signature blocks as needed.

23 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

Title:

[Consented to:]24

[NAME OF RELEVANT PARTY]

 

By:  

 

  Title:

 

 

24

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

ANNEX 1

[                     ]25

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document26, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section     (b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section     (b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section      thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it

 

 

25 

Describe Credit Agreement at option of the Agent.

26 

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

 

-6-



--------------------------------------------------------------------------------

has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender27, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

27 

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

 

-7-



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

ASSUMPTION AGREEMENT

Dated:                     

The Washington Post Company

1150 15th Street, N.W.

Washington, D.C. 20071

JPMorgan Chase Bank, N.A., as Agent

                    

                    

Attention:                     

Ladies and Gentlemen:

Reference is made to the Four Year Credit Agreement dated as of June 17, 2011
among The Washington Post Company (the “Borrower”), the Lenders parties thereto,
J.P. Morgan Australia Limited, as Australian Sub-Agent, and JPMorgan Chase Bank,
N.A., as Agent (the “Credit Agreement”; terms defined therein being used herein
as therein defined), for such Lenders.

The undersigned (the “Assuming Lender”) proposes to become an Assuming Lender
pursuant to Section [2.05(b)] [2.17] of the Credit Agreement and, in that
connection, hereby agrees that it shall become a Lender for purposes of the
Credit Agreement on [applicable Increase Date/Extension Date] and that its
Commitment shall as of such date be $            .

The undersigned (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) thereof, the most recent financial statements referred to in
Section 5.01(i) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assumption Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; (v) confirms that it is an Eligible
Assignee; (vi) specifies as its Lending Office (and address for notices) the
offices set forth beneath its name on the signature pages hereof; and
(vii) attaches the forms prescribed by the Internal Revenue Service of the
United States required under Section 2.14 of the Credit Agreement.

The effective date for this Assumption Agreement shall be [applicable Increase
Date/Extension Date]. Upon delivery of this Assumption Agreement to the Borrower
and the Agent, and satisfaction of all conditions imposed under Section 2.05(b)
as of [date specified

 



--------------------------------------------------------------------------------

above], the undersigned shall be a party to the Credit Agreement and have the
rights and obligations of a Lender thereunder. As of [date specified above], the
Agent shall make all payments under the Credit Agreement in respect of the
interest assumed hereby (including, without limitation, all payments of
principal, interest and commitment fees) to the Assuming Lender.

This Assumption Agreement may be executed in counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart by telecopier shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

This Assumption Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Very truly yours, [NAME OF ASSUMING LENDER] By  

 

  Name:   Title: Domestic Lending Office (and address for notices): [Address]
Eurodollar Lending Office: [Address] Australian Lending Office: [Address]

Acknowledged and Agreed to:

THE WASHINGTON POST COMPANY

 

By  

 

  Name:   Title

 

2



--------------------------------------------------------------------------------

EXHIBIT E - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

[To come]